Citation Nr: 1309584	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2000 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for lumbar small posterior disk herniations L4-L5 and L5-S1.  


FINDINGS OF FACT

1.  The Veteran was discharged from service in February 2005; and, a July 2005 x-ray report and August 2005 MRI report reflect that the Veteran was diagnosed with arthritis of the lumbar spine and complained of painful motion.

2.  The Veteran's currently diagnosed low back disability is the result of a disease or injury in service.




CONCLUSION OF LAW

A low back disability, to include arthritis of the lumbar spine, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that a finding of continuity of symptomatology to presume service connection for a chronic disease applies only to the diseases listed at 38 C.F.R. § 3.309(a) (2012)).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Degenerative arthritis, including that of the lumbar spine, is rated under Diagnostic Code 5003.  Under that diagnostic code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The Veteran was discharged from active duty service in February 2005.  In July 2005, he was seen for complaints of low back pain and an x-ray of the lumbar spine was performed, which showed minor degenerative changes.  In August 2005, an MRI of the lumbar spine was performed to further evaluate his low back complaints.  That study revealed mild facet joint degenerative changes, disc dessication and degenerative spondylosis, and broad based central/left paracentral disc herniation at L5-S1.  As the claims file included a May 2006 VA examination report that contradicted this finding of arthritis of the spine within a year of separation from service, an expert medical opinion from a Veterans Health Administration (VHA) neurosurgeon was solicited.  The resulting January 2013 VHA opinion concluded that the July 2005 x-ray and August 2005 MRI reports did show evidence of arthritis within one year of separation from service.

In order to receive presumptive service connection for a chronic disease such as arthritis, the evidence must establish that the chronic disease became manifest to a degree of 10 percent or more within a year of discharge.  The Veteran was seen specifically for complaints of low back pain.  As such, it is reasonable to conclude that he concluded painful motion as a symptom of his lumbar spine arthritis.  Under Diagnostic Code 5003, a 10 percent evaluation is awarded for painful motion with x-ray evidence of arthritis, regardless of whether the Veteran's range of motion is limited to a compensable degree.  As the evidence shows arthritis within one year of separation from service and it is reasonable to conclude that the Veteran experienced painful motion in addition to low back pain, he is entitled to presumptive service connection for his chronic lumbar spine arthritis.

Moreover, the Board notes that the Veteran is entitled to service connection on a direct basis.  The medical evidence, including three VA examinations dated in May 2006, November 2006, and February 2011, indicates that the Veteran has been diagnosed with low back disorders, including lumbosacral strain/sprain, degenerative changes, and herniated nucleus pulposus.  

With regard to an in-service injury, the Veteran claims that he hurt his low back lifting Bradley tanks in service.  Although the service treatment records are negative for any documentation of this reported injury, the Board finds that the Veteran is both competent to report something such as the onset of low back pain following lifting and credible in his assertions.  Notably, he has been consistent in his reports of an in-service lifting injury when seeking medical treatment for his low back and he submitted a statement from his father in February 2007 corroborating his reported injury.  As such, the Board finds that the Veteran's report of an in-service low back pain following lifting can be conceded.

The remaining question is whether a medical nexus exists between the Veteran's in-service low back pain and his current low back disability.  There are contradictory opinions addressing this question.

A May 2006 VA examiner concluded that the Veteran had lumbar small posterior disc herniations L4-L5 and L5-S1 without objective evidence of canal stenosis, nerve root impingement, or arthritis.  However, no opinion was provided as to whether this problem was related to the Veteran's active service.  She only noted that there was no evidence of the Veteran injuring his back in service.  She also failed to address the July and August 2005 private x-rays and MRI which seemed to show arthritis.  A November 2006 addendum opinion agreed with the May 2006 diagnosis, but did not provide any additional reasoning or opinion addressing the etiology of the Veteran's back disorder.  

A second examination was performed in February 2011, included x-rays and an MRI showing mild narrowing of the intervertebral disc spaces from L4-S1, age-appropriate degenerative changes with disc bulges and facet and ligamentum flavum hypertrophy, and L5-S1 left central disc extrusion.  While this examiner opined that it was less likely than not that the Veteran low back disorder (L5-S1 disc herniation) was related to service with some rationale, she failed to address the July and August 2005 findings.  

As noted above, the Board obtained a VHA medical opinion in January 2013.  The VHA neurosurgeon reviewed the Veteran's claims file and all medical documentation, including the Veteran's documented treatment for low back pain shortly after discharge.  Upon such review, she concluded that it was more likely than not that the Veteran's low back disability was caused by his military service.  Simply, she found there to be far greater documentation to support an in-service onset of low back pain than to contradict it.  In fact, the only "contradictory" evidence is two service treatment records, dated in June 2000 and February 2004, reflecting the Veteran's denials of back pain.  However, these denials do not account for the last year of the Veteran's service and any injuries that may have occurred during that time period.  

One review of the foregoing opinions, the Board finds a relative balance between the positive and negative opinions.  Indeed, as discussed, the negative 2011 opinion is inherently flawed in its failure to address specific findings in the records.  Therefore, resolving all doubt in his favor and affording the Veteran the full benefit of the doubt, the Board finds that the medical evidence supports the Veteran's claim and service connection for arthritis of the lumbar spine is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Finally, as this claim has been granted, the Board finds that any error related to the VA's duties to notify and assist is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability, to include arthritis of the lumbar spine, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


